Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION


   Adrienne Baron, individually and on behalf of all others
   similarly situated,                                                    C.A. No:
                                             Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




          -v.-
   Modlin Slinsky, P.A. and
   John Does 1-25

                                         Defendants.


         Plaintiff Adrienne Baron (hereinafter, “Plaintiff”), a Florida resident, brings this Class

  Action Complaint by and through her attorneys, Zeig Law Firm LLC against Defendant Modlin

  Slinsky, P.A. (hereinafter “Defendant”), individually and on behalf of a class of all others similarly

  situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

  belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

  based upon Plaintiff's personal knowledge.

                                          INTRODUCTION

         1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

     response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

     practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

     that "abusive debt collection practices contribute to the number of personal bankruptcies, to

     material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                                                                      1
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 2 of 12




     concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

     collection of debts" does not require "misrepresentation or other abusive debt collection

     practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

     determining that the existing consumer protection laws were inadequate, Congress created a

     private cause of action to provide consumers with a remedy against debt collectors who fail to

     comply with the FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

     §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and

        6.      Plaintiff is seeking damages and declaratory relief.
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 12




                                                  PARTIES

        7.       Plaintiff is a resident of the State of Florida, County of Broward, residing at 11243

     Rhapsody Road, Hollywood, FL 33026.

        8.       Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

     used in the FDCPA with an address at 1551 Sawgrass Corporate Parkway, Suite 110, Sunrise

     FL 33323.

        9.       Upon information and belief, Defendant is a company that uses the mail, telephone,

     and facsimile and regularly engages in business the principal purpose of which is to attempt to

     collect debts alleged to be due another.

        10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.

                                        CLASS ALLEGATIONS

        11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.      The Class consists of:

                 a. all individuals with addresses in the State of Florida;

                 b.   to whom Defendant sent a collection letter attempting to collect a consumer debt;

                 c. that overshadowed the consumers’ rights as required by 15 U.S.C. § 1692g

                      (known as the “G Notice”) and deceptively implied attorney involvement;


                 d. which letter was sent on or after a date one (1) year prior to the filing of this

                      action and on or before a date twenty-one (2l) days after the filing of this action.

        13.      The identities of all class members are readily ascertainable from the records of
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 4 of 12




     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.

        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ l692e, 1692g.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor her attorneys have any interests, which might cause them not to vigorously pursue this

     action.

        17.      This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist as
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 5 of 12




                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communications to consumers, in the forms

                   attached as Exhibit A violate 15 USC §l692e, 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                   the Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff have no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

        18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff

     Class predominate over any questions affecting an individual member, and a class action is
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 6 of 12




     superior to other available methods for the fair and efficient adjudication of the controversy.

        19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).



                                     FACTUAL ALLEGATIONS

        20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

        21.       Some time prior to October 20, 2020, an obligation was allegedly incurred to

     American Express by the Plaintiff.

        22.       The American Express obligation arose out of transactions in which money,

     property, insurance or services which are the subject of the transactions were primarily for

     personal, family or household purposes.

        23.       The alleged American Express obligation is a “debt” as defined by 15 U.S.C.

     §1692a(5).

        24.       American Express is a “creditor” as defined by 15 U.S.C. §1692a(4).

        25.       Defendant, a debt collector, was contracted by American Express, to collect the

     alleged debt which originated with American Express

        26.       Defendants collect and attempt to collect debts incurred or alleged to have been

     incurred for personal, family or household purposes on behalf of creditors using the United

     States Postal Services, telephone and internet.
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 7 of 12




                            Violation I – October 20, 2020 Collection Letter

          27.    On or about October 20, 2020, Defendant sent Plaintiff a collection letter (the

     “Letter”) regarding the alleged debt currently owed to Defendant American Express See Exhibit

     A.

          28.    When a debt collector solicits payment from a consumer, it must, within five days of

     an initial communication, provide the consumer with a written validation notice which must

     include the following information:

                 (1) the amount of the debt;

                 (2) the name of the creditor to whom the debt is owed;

                 (3) a statement that unless the consumer, within thirty days after receipt of the notice,

          disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

          by the debt collector;

                 (4) a statement that if the consumer notifies the debt collector in writing within the

          thirty-day period that the debt, or any portion thereof, is disputed, the debt collector will

          obtain verification of the debt or a copy of the judgment against the consumer and a copy of

          such verification or judgment will be mailed to the consumer by the debt collector; and

                 (5) a statement that, upon the consumer’s written request within the thirty-day period,

          the debt collector will provide the consumer with the name and address of the original

          creditor, if different from the current creditor 15 U.S.C. § 1692g(a).

          29.    The FDCPA further provides that if the consumer notifies the debt collector in

     writing within the thirty-day period … that the debt, or any portion thereof, is disputed … the

     debt collector shall cease collection … until the debt collector obtains verification of the debt …
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 8 of 12




     and a copy of such verification is mailed to the consumer by the debt collector. 15 U.S.C. §

     1692g(b).

        30.      This letter contains the “G-Notice” but it is completely overshadowed by the fact that

     the letter is on attorney letterhead and signed by the debt collector as an “attorney for American

     Express” despite the fact that at his stage of the collection there has been no meaningful review

     by an attorney.

        31.      Although a collection letter may track the statutory language, “the collector

     nonetheless violates the Act if it conveys that information in a confusing or contradictory fashion

     so as to cloud the required message with uncertainty.” Russell v. EQUIFAX A.R.S., 74 F. 3d 30,

     35 (2d Cir. 1996) (“It is not enough for a debt collection agency simply to include the proper

     debt validation notice in a mailing to a consumer – Congress intended that such notice be clearly

     conveyed.”) Put differently, a notice containing “language that ‘overshadows or contradicts’

     other language informing a consumer of her rights … violates the Act.” Russell, 74 F. 3d at 34.

        32.      The letter contains a law firm letterhead and is signed by an attorney which implies

     to the consumer that legal action is imminent during the initial thirty-day period.

        33.      This language implies that the legal process of a lawsuit has been set in motion, and

     connotes that this account is in an early step of the legal process, when in reality, the account is

     nowhere near a lawsuit.

        34.      Moreover, these threats only serve to coerce Plaintiff into paying immediately to

     avoid the threat of legal action in lieu of exercising his right to validate or dispute the debt

     provided him under the “G-Notice.”
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 9 of 12




         35.     In addition, Defendant’s letter is deceptive because it implies meaningful attorney

     involvement when at this stage of collection, there has been no meaningful attorney

     involvement.

         36.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

     Plaintiff has been damaged.

         37.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

     Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

     the legally protected right to be not to be misled or treated unfairly with respect to any action

     for the collection of any consumer debt.

         38.     Defendant's deceptive, misleading and unfair representations with respect to its

     collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

     to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

     respond to the Defendant's demand for payment of this debt.

         39.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

     properly respond or handle Defendant’s debt collection.

         40.     Plaintiff was confused and misled to her detriment by the statements in the dunning

     letter, and relied on the contents of the letter to her detriment.

         41.     Plaintiff would have pursued a different course of action were it not for the statutory

     violation(s).

         42.     Defendant failed to provide Plaintiff, a consumer, with a proper initial

     communication letter which overshadowed Plaintiff’s rights under the FDCPA.

         43.     This overshadowing subjected Plaintiff to injury as he was not able to fully ascertain

     his statutory rights.
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 10 of 12




        44.     As a result of Defendant’s deceptive misleading and false debt collection practices,

     Plaintiff has been damaged by being threatened with a deceptive letter, scaring him that litigation

     is imminent when it is not.


                                COUNT I
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                  et seq.

        45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     1-44 above herein with the same force and effect as if the same were set forth at length herein.

        46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        47.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

        48.     Defendant violated said section by making a false and misleading representation in

     violation of §1692e(10).

        49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.

                                                COUNT III

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                   §1692g et seq.

        50.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     1-44 above herein with the same force and effect as if the same were set forth at length herein.

        51.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 11 of 12




         52.     Pursuant to 15 U.S.C. §1692g(b), the language in a debt collector’s letter cannot

     overshadow a plaintiff’s right to validate or dispute the debt afforded him by § 1692g.

         53.     The threat of legal action served to overshadow Plaintiff’s rights under the FDCPA.

         54.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.

                                   DEMAND FOR TRIAL BY JURY

         55.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Adrienne Baron, individually, and on behalf of all others

     similarly situated demands judgment from Defendant as follows:

         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         2.      Awarding Plaintiff and the Class statutory damages;

         3.      Awarding Plaintiff and the Class actual damages;

         4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

         5.      Awarding pre-judgment interest and post-judgment interest; and

         6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.


         Dated: January 4, 2021                                        Respectfully Submitted,

                                                               ZEIG LAW FIRM, LLC
Case 0:21-cv-60007-RKA Document 1 Entered on FLSD Docket 01/04/2021 Page 12 of 12




                                                 /s/ Justin Zeig
                                                 Justin Zeig, Esq.
                                                 FL Bar No. 112306
                                                 3475 Sheridan Street, Suite 310
                                                 Hollywood, FL 33021
                                                 Telephone: 754-217-3084
                                                 Fax: 954-272-7807
                                                 justin@zeiglawfirm.com
                                                 Attorneys for Plaintiff
